Dear Mr. Minifield:
You have requested an opinion regarding the legality of different procedures by the City of Minden to enlarge the corporate limits of the municipality.
The Minden airport is wholly owned by the City of Minden but not contiguous or adjacent to the corporate limits of the City of Minden. It was annexed by Ordinance 690 in 1985, without petition or election.
The airport is lawfully annexed into the city corporate limits by authorization of LSA-R.S. 33:180. This statute does not require the land annexed to be contiguous or adjacent if it is publicly owned and the governing authority of the public owner petitions for its annexation. R.S. 33:180 authorizes annexation where these two requirements are met without petition, hearing or election.
With regard to your second question, whether the landowners surrounding the airport may now also petition for annexation since their property is contiguous and adjacent to the airport, the answer is affirmative. The annexation procedure must conform to LSA-R.S. 33:172. Copies of recent Opinions No. 89-57 and 89-57A of the Attorney General, which analyze this statute, are attached for your information about the annexation procedure.
Trusting this to be of sufficient information, I am
Sincerely,
                             WILLIAM J. GUSTE, JR. Attorney General
                             BY: ___________________________ CHARLES J. YEAGER Assistant Attorney General
CJY:tm